               Case 2:21-cr-00135-RAJ Document 41 Filed 09/13/21 Page 1 of 2




1                                                               The Honorable Richard A. Jones
2
3
4
5
6
7
                             UNITED STATES DISTRICT COURT FOR THE
8
                               WESTERN DISTRICT OF WASHINGTON
9                                        AT SEATTLE
10
11     UNITED STATES OF AMERICA,                          No. CR21-135 RAJ
12                             Plaintiff,
                                                          ORDER
13
                        v.
14
       AYDEN LEE,
15
                               Defendant.
16
17
            THE COURT has considered the joint motion to proceed with guilty plea by video
18
     or telephonic hearing, along with all the records and files in this case and the General
19
     Orders currently in effect.
20
            THE COURT FINDS that the circumstances are as set forth in the parties’ motion
21
     and that a video or telephonic guilty plea hearing may take place as soon as practical,
22
     because further delays in this case would cause “serious harm to the interests of justice,”
23
     see General Order No. 04-20 (extended by General Order 18-20), for the reasons set forth
24
     in the parties’ joint motion. Accordingly,
25
            THE COURT ORDERS that the parties may proceed with a plea hearing by
26
     telephone and/or video conference, consistent with current procedures established by this
27
28
      ORDER - 1                                                           UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      U.S. v. Ayden Lee, CR 21-00135 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-cr-00135-RAJ Document 41 Filed 09/13/21 Page 2 of 2




 1 Court, and directs the parties to consult with one another and the Court to schedule such a
 2 hearing at a mutually acceptable date and time.
 3         DATED this 13th day of September, 2021.
 4
 5
 6
 7
                                               A
                                             _________________________________
                                             RICHARD A. JONES
                                             United States District Judge
 8
 9
10
11
     Presented by:
12
13 s/ Justin W. Arnold
   JUSTIN W. ARNOLD
14
   Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER - 2                                                         UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. Ayden Lee, CR 21-00135 RAJ
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
